Citation Nr: 0124740	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  01-06 855	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to increased evaluation for sinusitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to increased evaluation for tension/rebound 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected sinusitis is manifested 
primarily by occasional congestion and drainage with evidence 
of opacification of the right ethmoid and maxillary sinuses 
and minimal mucous membrane thickening in the sphenoid and 
maxillary sinuses.  There is no evidence that he has chronic 
osteomyelitis; severe symptoms after repeated operations; or 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

3.  The veteran's tension/rebound headaches occur an average 
of twice a month and are generally relieved by medication and 
occasionally lying down in a dark room; there is no evidence 
that these attacks are characteristic prostrating events, 
occurring once a month over several months.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.97, Diagnostic Code 6510 (2000).

2.  The criteria for a disability rating greater than 10 
percent for tension/rebound headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8100 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations for his service-connected sinusitis and tension 
headaches as these conditions have increased in severity.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (Supp. 2001).  In April 2001, a letter 
was sent to the veteran notifying him of the new law, and he 
has been sent correspondence and information concerning 
evidence needed to support his claims.  There is no 
indication that there is any additional evidence that could 
be obtained that would be useful in substantiating these 
claims.

Factual Background

The veteran was awarded service connection for chronic 
sinusitis in a March 1995 rating decision.  In January 1999, 
the Board granted a 30 percent rating for his sinusitis.  A 
January 2000 Board decision granted service connection for 
his tension headaches.  Later that month, a rating decision 
awarded him a 10 percent evaluation for his tension 
headaches.  In December 2000, the veteran submitted his claim 
for increased evaluations for these disabilities.

A March 2000 VA neurological treatment record notes that the 
veteran was last seen at the facility in August 1999.  In 
March 2000, he complained of two types of headaches, 
"normal" headaches and severe headaches.  He estimated 
having severe headaches twice a month.  He described his 
severe headaches as occurring on one side of the head and as 
being intense for 30 to 45 minutes with nausea.  He also 
noted related visual symptoms.  The veteran retreated to a 
quiet dark place and the pain would subside.  His 
neurological examination was normal.  The impression was 
migraine headaches without aura occurring twice a month.

VA treatment records, dating from November 2000 to May 2001 
indicate that in December 2000, the veteran complained of 
migraine headaches that were unchanged in characteristics 
since his last visit, but occurring more frequently.  He had 
no other complaints at the time.  The assessment was stable 
migraine headaches.  A March 2001 allergy clinic progress 
note shows that the veteran came in for allergy follow-up and 
complained of nasal congestion, postnasal drip, clearing of 
the throat, sneezing, pressure in his maxillae and watering 
of his eyes.  He had occasional cough productive of yellow 
phlegm.  Examination revealed mild swelling of the inferior 
turbinates.  His lungs were clear to auscultation.  The 
assessment included allergic rhinitis, chronic sinusitis with 
probable flare and cough producing yellow phlegm.

A March 2001 VA neurological examination report reveals the 
veteran's complaints of frequent headaches, predominantly on 
the right side of his head and lasting one to two hours.  He 
compared the pain to a toothache.  He described using Midrin 
for fairly effective relief and stated he preferred to be in 
a dark room with a pillow over his right ear because noise 
tended to aggravate his headaches.  He did not have 
associated neurological signs.  Examination revealed fairly 
boggy and edematous nasal mucosa, which hindered taste and 
smell testing.  The examiner noted that it was allergy and 
sinus season.  Further examination demonstrated no 
abnormalities.  The diagnosis was headaches consistent with 
migraines without aura and bearing no relationship to the 
veteran's chronic sinusitis.  

In May 2001, the veteran underwent a VA ear, nose and throat 
(ENT) examination.  He gave a history of nasal septal 
reconstruction surgery in 1984 and a confirmed diagnosis of 
sinusitis the month before the examination, treated with 
antibiotics.  He complained of occasional green drainage and 
occasional congestion.  A computed axial tomography (CAT) 
scan of the veteran's sinuses revealed several areas of 
opacification in the right ethmoid sinuses.  There was 
minimal mucous membrane thickening in sphenoid and maxillary 
sinuses that was assessed as nonconsequential.  Examination 
showed the external nose, vestibule, turbinate meatus, 
internal nasal mucosa and flow of the nose to all be normal.  
The septum was midline and there was no evidence of any 
crusting or mucopurulent debris or drainage.  The diagnoses 
included significant allergic rhinitis under treatment with 
desensitization and other modalities, opacification of some 
of the right ethmoid cells and no evidence of acute or 
chronic nose or sinus disease otherwise.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Sinusitis

The veteran's service-connected sinusitis is currently 
evaluated under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6510.   A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A 30 percent rating is 
for assignment when the veteran experiences three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The Note to the rating schedule for 
sinusitis specifies that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.

In this case, the veteran's sinus disability is manifested by 
subjective complaints of occasional congestion and drainage, 
as well as post-nasal drip and allergies.  There is objective 
evidence of edematous and boggy nasal mucosa, as well CAT 
scan evidence of minimal mucosal thickening in the paranasal 
sinuses and several areas of opacification in the right 
ethmoid sinuses.  However, osteomyelitis is not shown, nor 
has the veteran had repeated surgeries due to his sinusitis.  
Therefore, the Board cannot conclude that the overall 
disability picture more nearly approximates the criteria for 
a 50 percent rating under Diagnostic Code 6510.  38 C.F.R. § 
4.7.  Accordingly, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 30 
percent for sinusitis.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6510.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's sinusitis has 
not necessitated frequent periods of hospitalization and 
there is no objective evidence that it results in marked 
interference with his employment.  

Tension/Rebound Headaches

The veteran's service-connected tension/migraine headaches 
are currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 
percent rating is assigned when there are characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent rating is warranted when 
characteristic prostrating attacks occur on an average of 
once a month over the last several months.  A maximum 
schedular rating of 50 percent is in order when there are 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

In this case, although the evidence shows that the headaches 
occur with some frequency, approximately two times a month, 
the evidence of record does not demonstrate that the 
headaches are characteristic prostrating events.  In fact, 
the veteran has indicated that his headaches, while occurring 
twice a month, last only 1 to 2 hours at a time and are 
fairly effectively controlled with the use of Midrin.  
Accordingly, the Board cannot conclude that the overall 
disability picture more nearly approximates the criteria for 
a 30 percent rating for tension/migraine headaches.  38 
C.F.R. § 4.7.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's tension/migraine headaches have not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that they have resulted in marked interference with 
his employment.  

Therefore, the Board finds that the preponderance of the 
evidence is against a 30 percent disability rating for 
tension/migraine headaches.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.124a, Code 8100.


ORDER

An increased evaluation for sinusitis is denied.

An increased evaluation for tension/rebound headaches is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

